Case 1:19-cv-01109-MN Document 10-1 Filed 08/19/19 Page 1 of 1 PageID #: 186



                       IN THE UNITED STATES DISTRICT COURT

                             FOR THE DISTRICT OF DELAWARE

 ROTHSCHILD DIGITAL                          )
 CONFIRMATION, LLC,                          )
                                             )
                Plaintiff,                   )
                                             )
   v.                                        ) C.A. No. 19-1109-MN
                                             )
 COMPANYCAM, INC.,                           )
                                             )
                Defendant.                   )

        [PROPOSED] ORDER] GRANTING DEFENDANT COMPANYCAM, INC.’S
            MOTION TO DISMISS PLAINTIFF’S AMENDED COMPLAINT


        At Wilmington this ____ day of ______________, 2019, having considered Defendant

CompanyCam Inc.’s Motion to Dismiss;

        IT IS HEREBY ORDERED that the motion to dismiss is GRANTED and Plaintiff’s

Amended Complaint is dismissed with prejudice.



                                         _____________________________
                                         United States District Judge
